{¶ 34} I concur with the disposition of this case by Judge Farmer.
 {¶ 35} I concur because I would find that the trial court balanced the equitable considerations and came to the proper conclusion. Appellee approached the Child Support Enforcement Agency regarding medical expenses at or near the time of the emancipation of the last child. I would not generally view this to be an unreasonable delay depending on the circumstances. The circumstances in this case indicate that some of appellant's records were destroyed in an earthquake. The trial court gave appellant credit for the time period which those records covered.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, Domestic Relations Division is affirmed.